Citation Nr: 0600536	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-28 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss currently evaluated as noncompensable.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran's active duty service included the period between 
July 1952 and October 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In January 
2005 the veteran testified at a Board hearing.  


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as bilateral hearing loss, is productive of 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear.  

2.  The veteran's bilateral tinnitus is due to service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).

2.  The veteran's tinnitus was incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, and January 2003 VCAA letter have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in the January 
2003 VCAA letter, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the January 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's notice letter to the 
veteran.  However, at bottom, what the VCAA seeks to achieve 
is to give the veteran notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
notice requirements were satisfied by the January 2003 VCAA 
letter and July 2004 statement of the case.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified 
below.

In the January 2003 VCAA letter and July 2004 statement of 
the case, the RO informed the appellant of the applicable 
laws and regulations regarding the claims, the evidence 
needed to substantiate such claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also finds 
that all necessary development has been accomplished.  The 
RO has made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to 
substantiate his claims, including VA treatment records.  
The appellant has also been afforded the benefit of VA 
examinations during the appeal period, and was provided with 
the opportunity to attend hearings.  Neither the appellant 
nor his representative has indicated, and there is otherwise 
no indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.

Analysis

Entitlement to an increased rating for bilateral hearing loss 
currently evaluated as noncompensable

Disabilities evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Since the veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of his bilateral hearing 
loss is to be considered during the entire period from the 
initial assignment of the disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The present appeal involves the veteran's claim that the 
severity of his service-connected hearing loss warrants a 
higher disability rating.  The veteran's service-connected 
hearing loss has been rated by the RO under the provisions of 
Diagnostic Code 6100.  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An April 2002 VA audiological evaluation, in pure tone 
thresholds, in decibels, revealed the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
45
50
40
LEFT
N/A
35
30
45
45

The average puretone threshold was 43 decibels in the right 
ear and 39 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 92 percent in the left ear.  Entering the 
category designations for each ear into Table VII results in 
a 0 disability rating under Diagnostic Code 6100.

An April 2003 VA audiological evaluation, in pure tone 
thresholds, in decibels, revealed the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
35
45
40
LEFT
N/A
35
25
40
45

The average puretone threshold was 39 decibels in the right 
ear and 36 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 92 percent in the left ear.  Entering the 
category designations for each ear into Table VII results in 
a 0 disability rating under Diagnostic Code 6100.

The degree of bilateral hearing loss shown by the examination 
fails to meet the standards for a compensable disability 
rating.  Moreover, there is no evidence of an exceptional 
pattern of hearing impairment to otherwise allow for 
application of 38 C.F.R. § 4.86.  Therefore, the 
preponderance of the evidence is against the veteran's claim.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submissions for assignment of the 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  Should the veteran's hearing loss 
disability increase in the future, he may always advance a 
claim for an increased rating. 

Entitlement to service connection for bilateral tinnitus

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records are negative for tinnitus.  A 
November 1976 rating decision granted the veteran service 
connection for a head injury.  A September 2002 letter from a 
private medical doctor indicated that the veteran had 
bilateral sensorineural hearing loss and that a significant 
portion of the hearing loss was directly attributable to 
noise exposure in service when he worked with artillery 
tanks.  

During an April 2003 VA examination, the examiner in 
presenting the veteran's medical history as reported by the 
veteran indicated that the veteran was exposed to excessive 
noise during service when he worked with armored tanks and 
was around big guns for 23 years.  No hearing protection was 
provided.  The veteran claimed that his bilateral tinnitus 
started 30 years ago and was high pitched, which comes and 
goes.  He had a head injury in 1953 and noticed that his 
hearing became affected from that time.  The veteran reported 
that his tinnitus currently was periodic and the examiner 
thus opined that it was unlikely that the tinnitus was caused 
from exposure while in the military.  

Although the examiner during the April 2003 VA examination 
found that the veteran's tinnitus was not due to service, the 
Board finds that the evidence is in relative equipoise in 
showing that the veteran's currently demonstrated tinnitus 
was due to service.  The veteran's is service-connected for 
hearing loss and a head injury.  He has indicated that he has 
had tinnitus intermittently since service.  The veteran had 
exposure to acoustic trauma in service as his DD 214 showed 
that his specialty included maneuvering combat arms.  In 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), the Court held 
that a layperson was considered competent to testify as to 
the symptoms of a disability, such as pain.  The Court also 
held that the veteran's disability in that case, pes planus, 
was of the type that "lends itself to observation by a lay 
witness."  The Board believes that the veteran's ringing of 
the ears is in the nature of symptoms to which the veteran, 
as a layperson, may testify.  See Falzone, 8 Vet. App. at 
403.  Hence, by extending the benefit of the doubt to the 
veteran, service connection is warranted for bilateral 
tinnitus.  




ORDER

The veteran's claim for a compensable assignment for hearing 
loss is denied.  To this extent the appeal is denied.  

The veteran's claim for service connection for tinnitus is 
granted.  To this extent the appeal is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


